DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  mistyping. 
For purposes of a prompt examination the examiner reads claim 10 as following:
10. A display [[panel, comprising the TFT array substrate as claimed in Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih et al., US 2005/0275038 (corresponding to US 7,211,823).
In re Claim 1, Shih discloses a thin film transistor (TFT) array substrate 50 (Fig. 5), comprising: a patterned metal oxide active layer 54, a patterned gate metal layer 52, and a 

In re Claim 2, Shih discloses the TFT array substrate 50 as claimed in Claim 1, wherein the hydrogen-absorbing metal 61a is titanium metal or nickel alloy metal ([0049]).
In re Claim 3, Shih discloses the TFT array substrate 50 as claimed in Claim 1, wherein the TFT array substrate comprises a patterned first hydrogen-absorbing metal layer 61a (Fig. 5), and the first hydrogen-absorbing metal layer 61a is disposed opposite to the patterned active layer 54 in upper and lower manner.
In re Claim 4, Shih discloses the TFT array substrate 50 as claimed in Claim 3, wherein the TFT array substrate further comprises a buffer layer 51a as a dielectric layer disposed between the first hydrogen-absorbing metal layer 61a and the patterned active layer 54 (Fig. 5).

In re Claim 6, Shih discloses the TFT array substrate 50 as claimed in Claim 1, wherein the TFT array substrate 50 further comprises a patterned second hydrogen-absorbing metal layer 52a (Fig. 5) (made of Ti or Ni, [0052]), and the second hydrogen-absorbing metal layer 52a is disposed at the bottom of the patterned gate metal layer 52. Let’s note that according to MPEP2112.01 WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case Shih’s metal layer 52a being made of made of Ti or Ni inherently functions as hydrogen-absorbing metal layer.
In re Claim 7, Shih discloses the TFT array substrate 50 as claimed in Claim 6, wherein the TFT array substrate 50 further comprises a gate insulating layer 53 disposed as a dielectric layer between the second hydrogen-absorbing metal layer 52a and the patterned active layer 54 (Fig. 5).
In re Claim8, Shih discloses the TFT array substrate 50 as claimed in Claim 1, wherein the TFT array substrate 50 further comprises a patterned third hydrogen-absorbing metal layer 55c (made of Ti or Ni, [0056]), and the third hydrogen-absorbing metal layer 55c is disposed at the bottom of the patterned source/drain metal layer (55b, 56b) (Fig. 5). Let’s note that according 
In re Claim 9, Shih discloses the TFT array substrate 50 as claimed in Claim 8, wherein the TFT array substrate 50 further comprises an interlayer insulating layer 57 disposed as a dielectric layer between the third hydrogen-absorbing metal layer 55c and the patterned active layer 54.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shih as applied to claim 1 above.
In re Claim 10, Shih teaches a usage the TFT array substrate in display panel (Abstract). Let’s note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987) (See MPEP2114.II MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893